Citation Nr: 9936296
Decision Date: 12/14/99	Archive Date: 02/08/00

DOCKET NO. 98-07 256               DATE DEC 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to an increased evaluation for limitation of motion of
the cervical spine with torticollis, currently evaluated as 10
percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION 

The veteran had active service from July 1974 to January 1976.

This appeal to the Board of Veterans' Appeals (the Board) is from
a rating action by the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas, in October 1997.

The rating assigned for the veteran's limitation of motion of the
cervical spine with torticollis has been in effect since 1976. He
also has service connection for an appendectomy scar and
folliculitis, each evaluated as noncompensably disabling.

The veteran has been found to be entitled to VA nonservice-
connected pension benefits since 1990, primarily due to his
nonservice-connected paranoid schizophrenia, lumbar and thoracic
spine disabilities, a gastrointestinal disorder, and contact
dermatitis of the hands.

During the course of the current appeal, the veteran asked to
present testimony at a personal hearing. However, a memorandum in
the file dated in October 1998 reflects that he had met with his
representative and determined that an informal conference, and new
VA examination, which was subsequently undertaken, would be
satisfactory in lieu of a personal hearing.

FINDING OF FACT

The veteran's cervical spine disability is manifested by normal X-
rays, and normal range of motion with no more than slight pain on
movement manifested by mild wincing.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for history
of cervical spine limitation of motion with torticollis are not
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321, 4.2, 4.7,
4.31, 4.40, 4.45, 4.59, 4.71, Code 5290 (1999).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate diagnostic
codes identify the various disabilities. Where there is a question
as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating. Otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7.

The Board has also considered all regulatory provisions which are
potentially applicable through the assertions and issues raised in
the evidence of record as required by Schafrath v. Derwinski, 1
Vet. App. 589 (1991). Where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, the present level of disability is of primary concern.

Although a rating specialist is directed to review the recorded
history of a disability in order to make a more accurate
evaluation, see 38 C.F.R. 4.2, the regulations do not give past
medical reports precedence over current findings. Francisco v.
Brown, 7 Vet. App. 55 (1994).

In this, and in other cases, only independent medical evidence may
be considered to support Board findings. If the medical evidence of
record is insufficient, or, in the opinion of the Board, of
doubtful weight or credibility, the Board is always free to
supplement the record by seeking an advisory opinion, ordering a
medical examination or citing recognized medical treatises in its
decisions that clearly support its ultimate conclusions. However,
it is not free to substitute its own judgment for that of such an
expert. See Colvin v. Derwinski 51 Vet. App. 171, 175 (1991).

3 -

Moreover, it remains the duty of the Board as the fact finder to
determine credibility of the testimony and other lay evidence. See
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Board has the duty to assess the credibility and weight to be
given the evidence. Wilson v. Derwinski, 2 Vet. App. 614, 618
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991),
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") has held that when a diagnostic code
provides for compensation based upon limitation of motion, the
provisions of 38 C.F.R. 4.40, 4.45 must be considered.

The Court has held that diagnostic codes predicated on limitation
of motion do not prohibit consideration of a higher rating based on
functional loss due to pain on use or due to flare-ups under 38
C.F.R. 4.40, 4.45, 4.59. Johnson v. Brown, 9 Vet. App. 7 (1997) and
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Therefore,
consideration of an increased evaluation based on functional loss
due to pain or due to flare-ups with limitation of motion of the
cervical spine is proper.

The examinations upon which the rating decisions are based must
adequately portray the extent of functional loss due to pain "on
use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 206 (1995).

Disability of the musculoskeletal system is primarily the
inability, due to damage or inflammation in parts of the system, to
perform normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. The functional loss
may be due to pain supported by adequate pathology and evidenced by
visible behavior of the claimant undertaking the motion. 38 C.F.R.
4.40.

4 -

The factors of disability affecting joints are reduction of normal
excursion of movements in different planes, weakened movement,
excess fatigability, swelling and pain on movement. 38 C.F.R. 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) that
once degenerative arthritis is established by X-ray evidence, there
are three circumstances under which compensation may be available
for service- connected degenerative changes.

Further, while a separate rating for pain is not required, the
impact of pain must be considered in making the rating action. See
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

A rating for cervical spine disorder may be made on the basis of
limitation of motion with the assignment of a 10 percent evaluation
when slight, 20 percent when moderate, or 40 percent when severe.
38 C.F.R. 4.71a, Diagnostic Code 5290.

When there is ankylosis of the cervical spine, a 30 percent rating
is assignable when favorable, or a 40 percent when unfavorable
under 38 C.F.R. 4.71a; Diagnostic Code 5287.

In every instance where the schedule does not provide a zero
percent evaluation for a diagnostic code, a zero percent evaluation
shall be assigned when the requirements for a compensable
evaluation are not met. 38 C.F.R. 4.31 (1999).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of

5 -

the matter, the benefit of the doubt in resolving each such issue
shall be given to the veteran. 38 U.S.C.A. 5107(b) (West 1991); 38
C.F.R. 3.102, 4.3 (1999).

Factual Background

Service medical records show that the veteran complained of a stiff
neck and some limitation of cervical motion. Similar complaints
were identified on the initial VA examination in 1976.

On VA examination in May 1997, the veteran stated that in service,
he was seemingly taller than other people and would hit his head
going through doors, which resulted in neck and cervical pain. He
further gave a history of loss of motion of the cervical spine with
torticollis.

On examination, he reported having pain and a burning sensation in
his neck. The examiner noted that the veteran had a full range of
cervical motion, with 30 degrees of forward flexion and extension,
lateral flexion of 40 degrees and rotation of 55 degrees. As he
described his neck pain, the veteran was noted to move his head
around very freely.

X-rays of the cervical spine showed curvature and alignment within
normal limits. Vertebral bodies and disc spaces were well
maintained. Neuroforamina appeared patent and facet articulations
were within normal limits. Nothing acute was identified.

The diagnosis was history of loss of motion of the cervical spine
with torticollis without any signs of loss of motion at the present
time, but with complaints of pain in the neck.

Extensive VA outpatient records are in the file showing no
complaints or clinical findings of any cervical disability in the
recent past. On one occasion in 1997, the

6 -

veteran complained of a right shoulder and axilla pain. Otherwise,
the clinical visits were primarily for care of schizophrenia
including ongoing hallucinations.

On VA examination in November 1998, the veteran repeated his
history of seeming to be taller than others in service and having
to duck going through doors, hitting his head, and developing neck
and cervical pain as a result. He reportedly that he was currently
working part-time in a sheltered work program. He had previously
been working in a home health program, which he had quit due to the
heavy work required. When asked how his neck now bothered him, the
veteran reported that it ached, and it made it hard for him to
concentrate which had been true ever since service. He said that in
additional to other medications, he took Motrin.

On examination, the veteran stood without abnormal curvature. The
neck motions were normal, and extended to 30 degrees, flexed to 60
degrees, and rotated 70 degrees in either direction. These motions
seemed to cause him to wince. Deep tendon reflexes in the upper
extremities were intact. The examiner found no weakness in the
upper extremities. The X-rays from May 1997 Were referred to as
entirely normal.

Analysis

Upon review of the record, the Board concludes that the veteran's
claim for an increased evaluation for his history of limitation of
cervical spine motion with torticollis is well grounded. 38
U.S.C.A. 5107(a); Proscelle v. Derwinski, 2 Vet. App. 269 (1992).

The veteran's assertions concerning the severity of his cervical
spine disability (that are within the competence of a lay party to
report) are sufficient to conclude that his claim for an increased
evaluation for that disability is well grounded. King v. Brown, 5
Vet. App. 19 (1993).

The Board finds that the facts relevant to the issue on appeal have
been sufficiently developed for an equitable disposition thereof,
and, accordingly, the statutory

7 -

obligation of VA to assist the veteran in the development of his
claim has been satisfied in accordance with 38 U.S.C.A. 5107(a).

No further assistance to the veteran is required to comply with the
duty to assist as mandated by 38 U.S.C.A. 5107. Godwin v.
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App.
519 (1991).

In rating the veteran's cervical disability, the Board has the
benefit of extensive ongoing VA treatment records. The veteran is
seen fairly regularly, but rarely for his cervical complaints, and
never in the recent past.

VA orthopedic examinations in 1997 and 1998 showed no limitation of
motion of the cervical spine. Moreover, there is no current X-ray
evidence of degenerative changes in the cervical spine. The
singular symptom at present consists of slight wincing when the
veteran's cervical motions are measured.

And while the disability may be reasonable described as slight for
the purposes of assigning a 10 percent rating under Code 5290,
there is no evidence whatever of any symptomatology more nearly
approximating moderate overall cervical impairment thereunder as
warranted for an evaluation in excess of 10 percent.

Taking into consideration the regulatory guidelines of 38 C.F.R.
4.40, 4.45, 4.59 and the judicial mandates such as in DeLuca,
Hicks, etc., there is no evidence that would warrant an evaluation
in excess of 10 percent at present for the veteran's cervical spine
disability manifested by negligible if any limitation of motion
manifested only by slight wincing on movement. While the veteran
was noted to exhibit wincing on motion, it was also noted that he
was able to move his neck freely. Thus, it cannot be found that he
has additional limitation of motion due to pain or other functional
impairment.

Although the veteran is entitled to the benefit of the doubt where
the evidence is in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as

8 -

here, the preponderance of the evidence is against the claim for an
evaluation in excess of 10 percent for the veteran's history of
cervical spine disability.

Additional Matter

Ratings shall be based as far as practicable, upon the average
impairments of earning capacity with the additional proviso that
the Secretary shall from time to time readjust this schedule of
ratings in accordance with experience. To accord justice,
therefore, to the exceptional case where the schedular evaluations
are found to be inadequate, the Under Secretary for Benefits or the
Director, Compensation and Pension Service, upon field station
submission, is authorized to approve on the basis of the criteria
set forth in this paragraph an extra-schedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability or disabilities.

The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1) (1999).

With respect to this claim, the Board observes that in light of
Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not have
jurisdiction to assign an extraschedular rating under 38 C.F.R.
3.321(b)(1) in the first instance. The Board, however, is still
obligated to seek all issues that are reasonably raised from a
liberal reading of documents or testimony of record and to identify
all potential theories of entitlement to a benefit under the law or
regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified
that it did not read the regulation as precluding the Board from
affirming an RO conclusion that a claim does not meet the criteria
for submission pursuant to 38 C.F.R. 3.321(b)(1), or from reaching
such conclusion on its own. In the case at hand, the RO both

- 9 -

provided the criteria for assignment of extraschedular evaluation
and discussed them in light of the veteran's claim.

The Board notes that the veteran participates in sheltered
employment, but this is primarily due to his ongoing psychosis
rather than any cervical disabilities. Given the lack of any
significant limitation of motion, the Board is unable to conclude
that the veteran's cervical spine disability causes marked
interference with employment. The Board concludes that in the
aggregate, the service-connected cervical disability has not
rendered the veteran's disability picture so unusual or exceptional
in nature, or required such frequent hospitalizations, so as to
render impractical the application of regular schedular standards.
There has been no recent hospitalization for his cervical spine
disability.

Accordingly, there exists no basis for referral of the veteran's
claim to the Director of VA's Compensation and Pension Service for
consideration of an increased evaluation on an extraschedular basis
pursuant to 38 C.F.R. 3.321(b)(1).

ORDER

Entitlement to an evaluation in excess of 10 percent for cervical
spine limitation of motion with torticollis is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

10-



